UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05459 Templeton Global Income Fund (Exact name of registrant as specified in charter) 300 S.E. 2 nd Street, Fort Lauderdale, FL 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: ( 954) 527-7500 Date of fiscal year end: 8/31 Date of reporting period: _ 05/31/16_ Item 1. Schedule of Investments. TEMPLETON GLOBAL INCOME FUND Statement of Investments, May 31, 2016 (unaudited) Principal Amount* Value Foreign Government and Agency Securities 76.6% Brazil 13.0% Letra Tesouro Nacional, Strip, 7/01/16 a BRL $ Strip, 10/01/16 a BRL Strip, 1/01/19 a BRL Strip, 7/01/19 a BRL Nota Do Tesouro Nacional, 10.00%, 1/01/21 a BRL 10.00%, 1/01/23 a BRL 10.00%, 1/01/25 a BRL 10.00%, 1/01/27 a BRL b Index Linked, 6.00%, 5/15/17 a BRL b Index Linked, 6.00%, 5/15/19 a BRL b Index Linked, 6.00%, 8/15/20 a BRL b Index Linked, 6.00%, 8/15/22 a BRL b Index Linked, 6.00%, 5/15/23 a BRL b Index Linked, 6.00%, 8/15/24 a BRL b Index Linked, 6.00%, 8/15/50 a BRL senior note, 10.00%, 1/01/17 a BRL Colombia 1.7% Government of Colombia, senior bond, 7.75%, 4/14/21 COP senior bond, 4.375%, 3/21/23. COP senior bond, 9.85%, 6/28/27 COP Titulos De Tesoreria B, 7.75%, 9/18/30 COP senior bond, 11.25%, 10/24/18 COP senior bond, 7.00%, 5/04/22 COP senior bond, 10.00%, 7/24/24. COP senior bond, 7.50%, 8/26/26 COP senior bond, 6.00%, 4/28/28 COP senior note, 7.00%, 9/11/19 COP senior note, B, 11.00%, 7/24/20 COP Hungary 1.7% c Government of Hungary, senior note, Reg S, 5.75%, 6/11/18 EUR India 4.7% Government of India, senior bond, 7.80%, 5/03/20 INR senior bond, 8.35%, 5/14/22 INR senior bond, 9.15%, 11/14/24. INR senior bond, 8.33%, 7/09/26 INR senior bond, 8.15%, 11/24/26. INR senior bond, 8.28%, 9/21/27 INR senior bond, 8.60%, 6/02/28 INR senior note, 7.28%, 6/03/19 INR senior note, 8.12%, 12/10/20 INR senior note, 7.16%, 5/20/23 INR senior note, 8.83%, 11/25/23 INR Quarterly Statement of Investments | See Notes to Statements of Investments. | 1 TEMPLETON GLOBAL INCOME FUND STATEMENT OF INVESTMENTS (UNAUDITED) Principal Amount* Value Foreign Government and Agency Securities (continued) Indonesia 8.6% Government of Indonesia, 7.875%, 4/15/19 28,078,000,000 IDR $ 2,081,183 6.125%, 5/15/28 3,157,000,000 IDR 198,409 FR31, 11.00%, 11/15/20 145,557,000,000 IDR 12,067,592 FR34, 12.80%, 6/15/21 64,492,000,000 IDR 5,759,903 FR35, 12.90%, 6/15/22 42,438,000,000 IDR 3,875,650 FR36, 11.50%, 9/15/19 32,651,000,000 IDR 2,669,327 FR39, 11.75%, 8/15/23 2,703,000,000 IDR 239,184 FR42, 10.25%, 7/15/27 3,595,000,000 IDR 307,917 FR43, 10.25%, 7/15/22 4,826,000,000 IDR 396,043 FR44, 10.00%, 9/15/24 1,618,000,000 IDR 133,846 FR46, 9.50%, 7/15/23 49,800,000,000 IDR 3,982,904 FR47, 10.00%, 2/15/28 1,052,000,000 IDR 88,758 FR48, 9.00%, 9/15/18 4,494,000,000 IDR 340,505 FR61, 7.00%, 5/15/22 13,189,000,000 IDR 939,693 senior bond, 5.625%, 5/15/23. 16,137,000,000 IDR 1,049,909 senior bond, 7.00%, 5/15/27 2,105,000,000 IDR 144,468 senior bond, 9.00%, 3/15/29 30,263,000,000 IDR 2,392,684 senior bond, FR53, 8.25%, 7/15/21 144,200,000,000 IDR 10,888,888 senior bond, FR56, 8.375%, 9/15/26 274,910,000,000 IDR 20,930,190 senior bond, FR70, 8.375%, 3/15/24 149,967,000,000 IDR 11,362,805 senior note, 8.50%, 10/15/16 19,302,000,000 IDR 1,423,162 senior note, 5.25%, 5/15/18 5,394,000,000 IDR 381,844 81,654,864 Lithuania 0.9% d Government of Lithuania, 144A, 7.375%, 2/11/20 7,065,000 8,351,113 Malaysia 3.3% Government of Malaysia, 3.314%, 10/31/17 13,090,000 MYR 3,184,234 senior bond, 4.262%, 9/15/16. 46,787,000 MYR 11,388,181 senior bond, 3.814%, 2/15/17. 10,080,000 MYR 2,459,115 senior bond, 4.24%, 2/07/18 4,788,000 MYR 1,182,316 senior bond, 3.26%, 3/01/18 7,451,000 MYR 1,811,009 senior note, 3.172%, 7/15/16 19,664,000 MYR 4,768,252 senior note, 3.394%, 3/15/17 11,592,000 MYR 2,820,369 senior note, 4.012%, 9/15/17 15,886,000 MYR 3,897,797 31,511,273 Mexico 13.5% Government of Mexico, 7.25%, 12/15/16 7,441,400 e MXN 40,936,246 7.75%, 12/14/17 10,748,940 e MXN 60,790,765 senior note, 8.50%, 12/13/18 3,878,800 e MXN 22,766,696 f Mexican Udibonos, Index Linked, 5.00%, 6/16/16 279,294 g MXN 1,510,093 Index Linked, 3.50%, 12/14/17 216,127 g MXN 1,208,152 Index Linked, 4.00%, 6/13/19 125,685 g MXN 715,966 Index Linked, 2.50%, 12/10/20 99,117 g MXN 535,100 128,463,018 Peru 3.2% Government of Peru, senior bond, 7.84%, 8/12/20 93,349,000 PEN 30,112,407 |2 TEMPLETON GLOBAL INCOME FUND STATEMENT OF INVESTMENTS (UNAUDITED) Principal Amount* Value Foreign Government and Agency Securities (continued) Philippines 1.4% Government of the Philippines, senior bond, 9.125%, 9/04/16. PHP $ senior note, 2.875%, 5/22/17 PHP senior note, 5.875%, 1/31/18 PHP senior note, 5.00%, 8/18/18 PHP senior note, 3.875%, 11/22/19 PHP senior note, 5-72, 2.125%, 5/23/18 PHP Poland 4.1% Government of Poland, 4.75%, 10/25/16 PLN 4.75%, 4/25/17 PLN 5.75%, 9/23/22 PLN h FRN, 1.75%, 1/25/17. PLN h FRN, 1.75%, 1/25/21. PLN Portugal 2.7% Government of Portugal, d 144A, 5.125%, 10/15/24 c Reg S, 3.875%, 2/15/30. EUR c senior bond, Reg S, 4.95%, 10/25/23 EUR c senior bond, Reg S, 5.65%, 2/15/24 EUR Slovenia 0.2% d Government of Slovenia, senior note, 144A, 5.50%, 10/26/22 South Korea 9.8% Korea Monetary Stabilization Bond, senior note, 2.79%, 6/02/16 KRW senior note, 1.62%, 6/09/16 KRW senior note, 2.46%, 8/02/16 KRW senior note, 1.61%, 11/09/16 KRW senior note, 2.07%, 12/02/16 KRW senior note, 1.70%, 8/02/17 KRW senior note, 1.56%, 10/02/17 KRW Korea Treasury Bond, senior note, 3.00%, 12/10/16 KRW senior note, 2.00%, 12/10/17 KRW senior note, 2.75%, 9/10/19 KRW senior note, 2.00%, 3/10/21 KRW Sri Lanka 1.8% Government of Sri Lanka, 10.60%, 7/01/19 LKR 10.60%, 9/15/19 LKR 8.00%, 11/01/19 LKR 9.25%, 5/01/20 LKR 11.20%, 7/01/22 LKR A, 9.00%, 5/01/21 LKR A, 11.00%, 8/01/21 LKR |3 TEMPLETON GLOBAL INCOME FUND STATEMENT OF INVESTMENTS (UNAUDITED) Principal Amount* Value Foreign Government and Agency Securities (continued) i Supranational 1.2% Inter-American Development Bank, senior note, 7.50%, 12/05/24 185,000,000 MXN $ 11,074,985 Ukraine 4.8% d Government of Ukraine, 144A, 7.75%, 9/01/19 1,338,000 1,297,592 144A, 7.75%, 9/01/20 5,725,000 5,480,399 144A, 7.75%, 9/01/21 5,566,000 5,263,488 144A, 7.75%, 9/01/22 5,431,000 5,098,487 144A, 7.75%, 9/01/23 5,431,000 5,074,727 144A, 7.75%, 9/01/24 5,431,000 5,039,506 144A, 7.75%, 9/01/25 5,431,000 5,010,098 144A, 7.75%, 9/01/26 5,431,000 5,006,567 144A, 7.75%, 9/01/27 5,431,000 4,983,486 j,k 144A, VRI, GDP Linked Securities, 5/31/40 11,154,000 3,457,740 45,712,090 Total Foreign Government and Agency Securities (Cost $803,754,290) 726,249,754 Short Term Investments 19.6% Foreign Government and Agency Securities 3.7% Malaysia 0.6% l Bank of Negara Monetary Note, 6/07/16 - 10/18/16 22,980,000 MYR 5,541,176 l Malaysia Treasury Bill, 1/20/17 200,000 MYR 47,796 5,588,972 Mexico 1.0% l Mexico Treasury Bill, 6/09/16 - 3/30/17 17,563,590 m MXN 9,451,758 Philippines 0.6% l Philippine Treasury Bill, 6/08/16 - 5/03/17 280,240,000 PHP 5,942,109 South Korea 1.5% Korea Monetary Stabilization Bond, senior note, 1.57%, 7/09/16 - 1/09/17 3,739,500,000 KRW 3,142,686 senior note, 1.56%, 8/09/16 8,107,200,000 KRW 6,810,976 senior note, 1.52%, 9/09/16 4,579,000,000 KRW 3,846,695 senior note, 1.53%, 10/08/16 445,200,000 KRW 374,022 14,174,379 Total Foreign Government and Agency Securities (Cost $35,788,471) 35,157,218 Total Investments before Money Market Funds (Cost $839,542,761) 761,406,972 |4 TEMPLETON GLOBAL INCOME FUND STATEMENT OF INVESTMENTS (UNAUDITED) Shares Value Money Market Funds (Cost $151,365,900) 15.9% United States 15.9% k,n Institutional Fiduciary Trust Money Market Portfolio Total Investments (Cost $990,908,661) 96.2% Other Assets, less Liabilities 3.8% Net Assets 100.0% $ *The principal amount is stated in U.S. dollars unless otherwise indicated. a Principal amount is stated in 1,000 Brazilian Real Peso Units. b Redemption price at maturity is adjusted for inflation. c Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. These securities have been deemed liquid under guidelines approved by the Funds Board of Trustees. At May 31, 2016, the aggregate value of these securities was $31,492,132, representing 3.32% of net assets. d Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Funds Board of Trustees. At May 31, 2016, the aggregate value of these securities was $65,657,027, representing 6.92% of net assets. e Principal amount is stated in 100 Mexican Peso Units. f Principal amount of security is adjusted for inflation. g Principal amount is stated in 100 Unidad de Inversion Units. h The coupon rate shown represents the rate at period end. i A supranational organization is an entity formed by two or more central governments through international treaties. j The principal represents the notional amount. See Note 3 regarding value recovery instruments. k Non-income producing. l The security is traded on a discount basis with no stated coupon rate. m Principal amount is stated in 10 Mexican Peso Units. n See Note 6 regarding investments in affiliated management investment companies. At May 31, 2016, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount* Date Appreciation Depreciation OTC Forward Exchange Contracts Chilean Peso CITI Buy 6/02/16 $ $  Chilean Peso CITI Sell 6/02/16  Chilean Peso DBAB Buy 6/02/16  Chilean Peso DBAB Sell 6/02/16  South Korean Won HSBC Buy 6/02/16  ) South Korean Won HSBC Sell 6/02/16  ) Chilean Peso DBAB Buy 6/03/16  Chilean Peso DBAB Sell 6/03/16  Chilean Peso DBAB Buy 6/06/16  ) Chilean Peso MSCO Buy 6/06/16  ) Chilean Peso MSCO Buy 6/06/16  Euro BZWS Sell 6/06/16  Euro HSBC Sell 6/06/16  Japanese Yen CITI Sell 6/08/16  ) Euro BZWS Sell 6/09/16  ) Euro CITI Sell 6/09/16  ) Euro HSBC Sell 6/09/16  ) | 5 TEMPLETON GLOBAL INCOME FUND STATEMENT OF INVESTMENTS (UNAUDITED) Forward Exchange Contracts (continued) Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount* Date Appreciation Depreciation OTC Forward Exchange Contracts (continued) Euro MSCO Sell 6/09/16 $  $ ) Euro SCNY Sell 6/09/16  ) Japanese Yen HSBC Sell 6/09/16  ) Chilean Peso JPHQ Buy 6/10/16  ) Chilean Peso MSCO Buy 6/10/16  ) Japanese Yen BZWS Sell 6/10/16  ) Japanese Yen CITI Sell 6/10/16  ) Japanese Yen HSBC Sell 6/10/16  ) Chilean Peso DBAB Buy 6/13/16  ) Chilean Peso MSCO Buy 6/13/16  ) Euro DBAB Buy 6/13/16  ) Euro DBAB Sell 6/13/16  Japanese Yen DBAB Sell 6/13/16  ) Japanese Yen JPHQ Sell 6/13/16  ) Australian Dollar CITI Sell 6/14/16  ) Australian Dollar JPHQ Sell 6/14/16  Chilean Peso DBAB Buy 6/14/16  ) Chilean Peso JPHQ Buy 6/14/16  ) Chilean Peso CITI Buy 6/15/16  ) Euro DBAB Buy 6/15/16  ) Euro DBAB Sell 6/15/16  Euro BZWS Sell 6/16/16  Euro GSCO Sell 6/16/16  Japanese Yen CITI Sell 6/16/16  ) Japanese Yen HSBC Sell 6/16/16  ) Japanese Yen JPHQ Sell 6/16/16  ) South Korean Won CITI Sell 6/16/16  ) Australian Dollar CITI Sell 6/17/16  ) Japanese Yen DBAB Sell 6/17/16  ) Australian Dollar CITI Sell 6/20/16  Australian Dollar JPHQ Sell 6/20/16  Chilean Peso DBAB Buy 6/20/16  ) Chilean Peso DBAB Buy 6/20/16  Japanese Yen CITI Sell 6/20/16  ) South Korean Won DBAB Sell 6/20/16  ) Japanese Yen DBAB Sell 6/22/16  ) Chilean Peso BZWS Buy 6/23/16  ) Chilean Peso DBAB Buy 6/23/16  ) Indonesian Rupiah JPHQ Buy AUD 6/23/16  Chilean Peso DBAB Buy 6/24/16  Euro BZWS Sell 6/24/16  Indonesian Rupiah JPHQ Buy AUD 6/24/16  Malaysian Ringgit HSBC Buy 6/24/16  ) Malaysian Ringgit HSBC Sell 6/24/16  ) Chilean Peso DBAB Buy 6/28/16  Chilean Peso DBAB Buy 6/30/16  Euro BOFA Sell 6/30/16  Malaysian Ringgit HSBC Buy 6/30/16  ) Malaysian Ringgit HSBC Sell 6/30/16  ) Malaysian Ringgit JPHQ Buy 7/05/16  ) Malaysian Ringgit JPHQ Sell 7/05/16  ) Euro BZWS Sell 7/06/16  ) |6 TEMPLETON GLOBAL INCOME FUND STATEMENT OF INVESTMENTS (UNAUDITED) Forward Exchange Contracts (continued) Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount* Date Appreciation Depreciation OTC Forward Exchange Contracts (continued) Chilean Peso DBAB Buy 2,719,981,000 3,997,503 7/07/16 $ — $ (85,212 ) Japanese Yen JPHQ Sell 278,975,000 2,334,499 7/07/16 — (188,915 ) Malaysian Ringgit DBAB Buy 6,824,400 1,762,500 7/08/16 — (110,746 ) Malaysian Ringgit DBAB Sell 6,824,400 1,569,910 7/08/16 — (81,844 ) Chilean Peso DBAB Buy 806,419,000 1,179,061 7/11/16 — (19,580 ) Euro JPHQ Sell 1,676,000 1,915,044 7/13/16 46,916 — Euro JPHQ Sell 3,144,000 3,583,201 7/14/16 78,682 — Euro CITI Sell 1,349,575 1,467,946 7/15/16 — (36,430 ) Japanese Yen BZWS Sell 237,550,000 2,021,014 7/15/16 — (128,164 ) Japanese Yen JPHQ Sell 154,420,000 1,312,604 7/15/16 — (84,475 ) Chilean Peso DBAB Buy 1,026,660,000 1,515,253 7/18/16 — (40,072 ) Euro MSCO Sell 1,228,000 1,355,712 7/18/16 — (13,271 ) Euro BZWS Sell 11,924,000 13,061,550 7/19/16 — (231,824 ) Japanese Yen HSBC Sell 372,780,000 3,174,081 7/19/16 — (198,924 ) Japanese Yen SCNY Sell 219,020,000 1,879,306 7/19/16 — (102,441 ) Malaysian Ringgit DBAB Buy 9,759,000 2,252,770 EUR 7/20/16 — (150,302 ) Euro BZWS Sell 1,052,000 1,153,429 7/21/16 — (19,458 ) Euro UBSW Sell 370,478 422,628 7/21/16 9,578 — Euro MSCO Sell 905,000 989,301 7/22/16 — (19,725 ) Malaysian Ringgit DBAB Buy 11,019,000 2,266,445 EUR 7/22/16 139,015 — Euro DBAB Buy 701,000 812,502 7/25/16 — (30,853 ) Euro DBAB Sell 701,000 773,021 7/25/16 — (8,629 ) Euro JPHQ Sell 11,085,000 12,068,683 7/25/16 — (291,637 ) Japanese Yen CITI Sell 178,564,000 1,451,763 7/25/16 — (164,191 ) Japanese Yen JPHQ Sell 275,000,000 2,235,409 7/25/16 — (253,264 ) Chilean Peso JPHQ Buy 298,440,000 444,425 7/26/16 — (15,924 ) Indian Rupee DBAB Buy 68,380,000 1,015,067 7/27/16 — (7,504 ) Malaysian Ringgit DBAB Buy 14,167,000 3,280,537 EUR 7/27/16 — (231,041 ) Malaysian Ringgit JPHQ Buy 6,651,000 1,698,851 7/27/16 — (89,904 ) Malaysian Ringgit JPHQ Sell 6,651,000 1,532,135 7/27/16 — (76,811 ) Chilean Peso DBAB Buy 1,143,490,000 1,696,950 7/28/16 — (55,432 ) Euro BOFA Sell 6,239,050 7,087,810 7/28/16 130,316 — Euro CITI Sell 4,026,945 4,566,455 7/28/16 75,796 — Euro CITI Sell 960,795 1,060,943 7/28/16 — (10,490 ) Euro GSCO Sell 6,683,000 7,368,809 7/28/16 — (83,757 ) Indian Rupee HSBC Buy 869,744,000 11,375,507 EUR 7/28/16 128,188 — Euro BOFA Sell 6,239,050 7,087,186 7/29/16 129,476 — Euro JPHQ Sell 6,683,000 7,453,483 7/29/16 685 — Japanese Yen DBAB Sell 631,276,974 5,355,523 7/29/16 — (357,975 ) Malaysian Ringgit JPHQ Buy 56,765,000 14,414,677 7/29/16 — (683,380 ) Malaysian Ringgit JPHQ Buy 14,167,000 3,220,651 EUR 7/29/16 — (164,671 ) Malaysian Ringgit JPHQ Sell 56,765,000 13,074,974 7/29/16 — (656,323 ) Chilean Peso MSCO Buy 695,440,000 1,045,397 8/04/16 — (47,745 ) Euro HSBC Sell 6,684,000 7,378,468 8/05/16 — (77,304 ) Euro JPHQ Sell 893,000 985,894 8/05/16 — (10,216 ) Malaysian Ringgit HSBC Buy 170,000 42,405 8/08/16 — (1,295 ) Malaysian Ringgit HSBC Sell 170,000 39,189 8/08/16 — (1,921 ) Chilean Peso DBAB Buy 584,343,000 862,499 8/09/16 — (24,633 ) Euro CITI Sell 1,575,600 1,806,882 8/09/16 49,099 — Euro CITI Sell 851,902 935,687 8/10/16 — (14,754 ) Japanese Yen CITI Sell 613,483,000 4,966,147 8/10/16 — (588,517 ) South Korean Won HSBC Buy 6,054,254,000 5,152,776 8/10/16 — (74,765 ) |7 TEMPLETON GLOBAL INCOME FUND STATEMENT OF INVESTMENTS (UNAUDITED) Forward Exchange Contracts (continued) Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount* Date Appreciation Depreciation OTC Forward Exchange Contracts (continued) South Korean Won HSBC Sell 6,054,254,000 5,051,948 8/10/16 $ — $ (26,063 ) Euro BOFA Sell 4,891,000 5,593,558 8/11/16 136,625 — Euro DBAB Buy 1,775,000 2,058,334 8/11/16 — (77,951 ) Euro DBAB Sell 1,775,000 1,959,502 8/11/16 — (20,881 ) Euro JPHQ Sell 2,248,000 2,473,924 8/11/16 — (34,190 ) Euro GSCO Sell 560,000 639,629 8/12/16 14,809 — South Korean Won HSBC Buy 8,324,000,000 877,059,889 JPY 8/12/16 — (960,130 ) Euro SCNY Sell 3,955,000 4,523,927 8/15/16 110,655 — Chilean Peso MSCO Buy 1,625,385,000 2,360,660 8/16/16 — (31,683 ) Euro JPHQ Sell 12,428,000 14,050,662 8/16/16 182,105 — Japanese Yen JPHQ Sell 100,450,000 895,105 8/16/16 — (14,585 ) Chilean Peso DBAB Buy 2,138,616,500 3,131,439 8/17/16 — (67,365 ) Chilean Peso MSCO Buy 1,625,385,000 2,337,473 8/18/16 — (8,952 ) Japanese Yen DBAB Sell 687,444,000 5,583,891 8/18/16 — (642,120 ) South Korean Won JPHQ Buy 980,000,000 831,319 8/18/16 — (9,430 ) South Korean Won JPHQ Sell 980,000,000 820,908 8/18/16 — (981 ) Euro UBSW Sell 9,844,000 11,185,590 8/19/16 199,350 — Chilean Peso MSCO Buy 521,800,000 746,655 8/22/16 581 — Euro JPHQ Sell 5,056,324 5,721,357 8/22/16 77,711 — Japanese Yen HSBC Sell 1,286,140,000 10,437,754 8/22/16 — (1,212,075 ) Japanese Yen JPHQ Sell 926,943,000 7,521,660 8/22/16 — (874,570 ) Mexican Peso. HSBC Buy 21,920,000 1,294,361 8/22/16 — (117,485 ) Chilean Peso JPHQ Buy 662,940,000 938,942 8/23/16 10,319 — Indian Rupee JPHQ Buy 412,387,000 5,376,231 EUR 8/23/16 50,751 — Japanese Yen BZWS Sell 307,053,000 2,504,919 8/24/16 — (276,548 ) Japanese Yen DBAB Sell 303,441,000 2,702,057 8/24/16 — (46,691 ) Euro BOFA Sell 1,464,790 1,641,439 8/26/16 6,267 — Euro SCNY Sell 8,685,912 10,117,871 8/26/16 421,627 — Japanese Yen JPHQ Sell 800,079,000 6,791,208 8/26/16 — (456,870 ) Euro JPHQ Sell 3,821,732 4,395,756 8/29/16 129,020 — Japanese Yen DBAB Sell 509,728,000 4,285,229 8/29/16 — (332,968 ) Japanese Yen JPHQ Sell 450,908,000 3,789,191 8/29/16 — (296,091 ) Malaysian Ringgit DBAB Buy 71,195,440 15,177,675 EUR 8/30/16 259,092 — Chilean Peso CITI Buy 515,662,000 741,586 8/31/16 — (3,780 ) Chilean Peso DBAB Buy 1,115,637,000 1,596,276 8/31/16 — (29 ) Euro BZWS Sell 4,618,433 5,114,961 8/31/16 — (41,641 ) Indian Rupee DBAB Buy 1,151,765,600 14,996,460 EUR 8/31/16 137,330 — Japanese Yen BZWS Sell 726,500,000 6,481,399 8/31/16 — (101,325 ) Japanese Yen JPHQ Sell 304,127,000 2,544,964 8/31/16 — (210,692 ) Japanese Yen HSBC Sell 980,688,000 8,709,485 9/01/16 — (176,772 ) Chilean Peso DBAB Buy 3,898,300,000 5,607,480 9/02/16 — (30,837 ) Japanese Yen BZWS Sell 192,016,500 1,701,083 9/09/16 — (39,403 ) Australian Dollar CITI Sell 8,404,000 6,054,074 9/14/16 2,597 — South Korean Won CITI Sell 5,158,000,000 4,256,829 9/19/16 — (67,722 ) South Korean Won HSBC Sell 9,640,000,000 7,896,461 9/19/16 — (185,871 ) Japanese Yen BZWS Sell 132,990,000 1,101,002 9/20/16 — (105,003 ) Japanese Yen CITI Sell 220,552,000 1,988,747 9/23/16 — (11,553 ) Japanese Yen MSCO Sell 311,200,000 2,807,321 9/23/16 — (15,112 ) Japanese Yen BZWS Sell 125,158,380 1,116,464 9/26/16 — (18,803 ) South Korean Won HSBC Sell 10,258,000,000 8,817,639 9/26/16 217,586 — South Korean Won HSBC Sell 10,307,000,000 8,795,119 9/28/16 154,106 — Australian Dollar GSCO Sell 26,618,090 20,232,144 10/06/16 1,078,356 — |8 TEMPLETON GLOBAL INCOME FUND STATEMENT OF INVESTMENTS (UNAUDITED) Forward Exchange Contracts (continued) Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount* Date Appreciation Depreciation OTC Forward Exchange Contracts (continued) Japanese Yen JPHQ Sell 278,975,000 2,517,053 10/06/16 $ — $ (14,480 ) Japanese Yen JPHQ Sell 278,975,000 2,341,455 10/07/16 — (190,183 ) Japanese Yen HSBC Sell 555,000,000 4,670,341 10/11/16 — (367,000 ) Euro JPHQ Sell 846,000 967,926 10/13/16 21,782 — Japanese Yen BZWS Sell 281,000,000 2,365,220 10/13/16 — (185,429 ) Japanese Yen DBAB Sell 277,200,000 2,333,923 10/13/16 — (182,234 ) Euro BZWS Sell 1,760,000 2,025,408 10/17/16 56,769 — Malaysian Ringgit DBAB Buy 142,760,000 29,481,249 EUR 10/17/16 1,468,366 — South Korean Won HSBC Sell 16,567,000,000 14,308,416 10/18/16 421,189 — Mexican Peso. DBAB Buy 67,596,340 3,979,767 10/21/16 — (372,630 ) Japanese Yen BZWS Sell 146,100,000 1,230,238 10/24/16 — (96,524 ) Mexican Peso. CITI Buy 21,771,590 1,277,526 10/24/16 — (116,082 ) Mexican Peso. DBAB Buy 62,150,960 3,641,523 10/24/16 — (325,971 ) Euro BZWS Sell 2,780,907 3,095,914 10/27/16 — (15,852 ) South Korean Won HSBC Sell 4,601,000,000 3,984,757 11/02/16 128,390 — Euro BZWS Sell 16,250,000 18,107,213 11/04/16 — (81,738 ) Japanese Yen CITI Sell 104,080,747 864,745 11/09/16 — (81,060 ) Euro JPHQ Sell 517,652 559,434 11/14/16 — (20,207 ) Japanese Yen CITI Sell 335,732,000 2,758,912 11/14/16 — (292,595 ) Japanese Yen GSCO Sell 203,561,000 1,877,834 11/14/16 27,645 — Japanese Yen HSBC Sell 286,780,000 2,354,806 11/14/16 — (251,771 ) Japanese Yen JPHQ Sell 102,242,000 838,867 11/14/16 — (90,422 ) Japanese Yen SCNY Sell 152,158,000 1,403,697 11/14/16 20,716 — South Korean Won CITI Sell 5,173,000,000 4,424,960 11/14/16 89,530 — Australian Dollar JPHQ Sell 15,958,000 11,671,681 11/16/16 203,294 — Japanese Yen CITI Sell 152,157,000 1,254,127 11/16/16 — (128,960 ) Japanese Yen MSCO Sell 245,000,000 2,018,371 11/16/16 — (208,647 ) Japanese Yen SCNY Sell 103,657,300 957,469 11/16/16 15,237 — South Korean Won CITI Sell 4,268,000,000 3,647,552 11/16/16 70,640 — South Korean Won HSBC Sell 13,274,000,000 11,314,836 11/17/16 190,285 — Indonesian Rupiah JPHQ Buy 34,485,000,000 3,466,526 AUD 11/18/16 — (50,195 ) Japanese Yen DBAB Sell 592,373,000 4,878,027 11/18/16 — (507,015 ) South Korean Won HSBC Sell 7,321,000,000 6,237,274 11/18/16 101,800 — Japanese Yen CITI Sell 733,240,000 6,761,712 11/21/16 95,268 — Japanese Yen CITI Sell 823,639,000 6,756,955 11/21/16 — (731,375 ) South Korean Won CITI Sell 16,347,000,000 13,822,933 11/21/16 123,372 — South Korean Won DBAB Sell 5,870,000,000 4,989,757 11/23/16 70,488 — Japanese Yen HSBC Sell 154,574,000 1,421,239 11/25/16 15,656 — Mexican Peso. CITI Buy 245,000,000 14,422,794 11/25/16 — (1,394,910 ) Japanese Yen BOFA Sell 860,890,000 7,880,938 11/28/16 51,587 — Japanese Yen SCNY Sell 696,345,000 6,388,633 11/28/16 55,734 — Malaysian Ringgit HSBC Buy 50,063,035 10,796,428 EUR 11/28/16 — (33,564 ) Malaysian Ringgit JPHQ Buy 118,779,709 25,789,159 EUR 11/30/16 — (278,793 ) Euro GSCO Sell 454,000 486,756 12/02/16 — (21,978 ) South Korean Won HSBC Sell 3,230,000,000 2,725,738 12/02/16 18,990 — Australian Dollar JPHQ Sell 8,507,000 6,054,253 12/12/16 — (54,710 ) Australian Dollar JPHQ Sell 4,228,000 3,026,741 12/14/16 — (9,258 ) Japanese Yen GSCO Sell 69,178,000 590,478 1/10/17 — (40,015 ) Japanese Yen JPHQ Sell 278,975,000 2,372,418 1/10/17 — (170,178 ) Euro BZWS Sell 1,509,000 1,661,152 1/11/17 — (32,754 ) Japanese Yen CITI Sell 94,950,000 815,399 1/17/17 — (50,285 ) Euro JPHQ Sell 2,459,575 2,714,461 1/23/17 — (47,963 ) |9 TEMPLETON GLOBAL INCOME FUND STATEMENT OF INVESTMENTS (UNAUDITED) Forward Exchange Contracts (continued) Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount* Date Appreciation Depreciation OTC Forward Exchange Contracts (continued) Japanese Yen DBAB Sell 95,240,000 825,125 1/23/17 $ — $ (43,464 ) Euro BZWS Sell 4,351,556 4,770,328 1/27/17 — (117,900 ) Euro GSCO Sell 1,800,000 1,975,302 1/27/17 — (46,690 ) Japanese Yen JPHQ Sell 95,800,000 817,832 1/27/17 — (56,040 ) Japanese Yen HSBC Sell 817,266,455 6,979,218 1/31/17 — (477,242 ) Euro BZWS Sell 4,094,000 4,639,014 2/08/17 37,669 — Euro CITI Sell 8,393,000 9,514,431 2/09/17 80,920 — Japanese Yen CITI Sell 152,232,000 1,320,312 2/09/17 — (69,228 ) Euro HSBC Sell 7,662,000 8,621,589 2/10/17 9,322 — Euro BZWS Sell 23,553,000 26,989,383 2/13/17 511,753 — Euro GSCO Sell 1,183,000 1,346,964 2/13/17 17,068 — Euro GSCO Sell 6,210,000 7,081,698 2/16/17 99,662 — Euro SCNY Sell 6,873,000 7,831,302 2/16/17 103,842 — Japanese Yen GSCO Sell 195,642,140 1,742,868 2/16/17 — (43,537 ) Euro BZWS Sell 1,403,000 1,576,060 2/22/17 — (1,781 ) Japanese Yen HSBC Sell 796,744,000 7,194,639 2/27/17 — (84,451 ) Mexican Peso. CITI Buy 62,000,000 3,291,919 2/27/17 — (24,125 ) Euro BOFA Sell 1,471,272 1,640,586 2/28/17 — (14,492 ) Mexican Peso. MSCO Buy 117,000,000 6,279,014 3/01/17 — (113,490 ) Japanese Yen JPHQ Sell 416,700,000 3,738,091 3/03/17 — (69,682 ) Japanese Yen HSBC Sell 196,900,000 1,753,339 3/06/17 — (46,195 ) Mexican Peso. HSBC Buy 82,460,700 4,474,993 3/10/17 — (133,126 ) Japanese Yen JPHQ Sell 130,931,000 1,169,069 3/31/17 — (29,094 ) Mexican Peso. CITI Buy 21,365,740 1,169,431 4/07/17 — (47,293 ) Japanese Yen CITI Sell 146,000,000 1,372,180 4/13/17 35,226 — South Korean Won HSBC Sell 13,696,000,000 12,015,616 4/25/17 541,550 — South Korean Won HSBC Sell 3,816,000,000 3,329,988 4/26/17 133,071 — Japanese Yen BOFA Sell 705,633,500 6,581,174 5/18/17 107,859 — Japanese Yen CITI Sell 705,604,100 6,577,679 5/18/17 104,633 — Japanese Yen BOFA Sell 704,526,000 6,544,598 5/19/17 81,109 — Japanese Yen HSBC Sell 707,007,200 6,567,647 5/19/17 81,395 — Japanese Yen BOFA Sell 706,440,000 6,537,757 5/22/17 55,705 — Japanese Yen JPHQ Sell 532,106,000 4,940,127 5/22/17 57,704 — Mexican Peso. JPHQ Buy 39,025,000 2,049,579 5/30/17 — (9,748 ) Total Forward Exchange Contracts $ 11,358,679 $ (25,364,570 ) Net unrealized appreciation (depreciation) $ (14,005,891 ) *In U.S. dollars unless otherwise indicated. a May be comprised of multiple contracts with the same counterparty, currency and settlement date. At May 31, 2016, the Fund had the following interest rate swap contracts outstanding. See Note 3. Interest Rate Swap Contracts Notional Expiration Unrealized Unrealized Description Exchange Amount Date Appreciation Depreciation Centrally Cleared Swap Contracts Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 0.926% LCH $58,090,000 10/17/17 $ — $ (13,534 ) |10 TEMPLETON GLOBAL INCOME FUND STATEMENT OF INVESTMENTS (UNAUDITED) Interest Rate Swap Contracts (continued) Notional Expiration Unrealized Unrealized Description Exchange Amount Date Appreciation Depreciation Centrally Cleared Swap Contracts (continued) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.914% LCH $ 1/22/25 $  $ ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.970% LCH 1/23/25  ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.973% LCH 1/27/25  ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.937% LCH 1/29/25  ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.942% LCH 1/30/25  ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.817% LCH 2/03/25  ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.978% LCH 3/27/25  ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.985% LCH 3/27/25  ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 2.449% LCH 7/02/25  ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 2.310% LCH 7/29/25  ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 2.752% LCH 7/29/45  ) Net unrealized appreciation (depreciation) $ ) |11 TEMPLETON GLOBAL INCOME FUND Notes to Statement of Investments (unaudited) 1. ORGANIZATION Templeton Global Income Fund (Fund) is registered under the Investment Company Act of 1940 (1940 Act) as a closed-end management investment company and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles. 2. FINANCIAL INSTRUMENT VALUATION The Funds investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value (NAV) per share as of 4 p.m. Eastern time each day the New York Stock Exchange (NYSE) is open for trading. Under compliance policies and procedures approved by the Funds Board of Trustees (the Board), the Funds administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation Committee (VC). The VC provides administration and oversight of the Funds valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Debt securities generally trade in the over-the-counter (OTC) market rather than on a securities exchange. The Funds pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Securities denominated in a foreign currency are converted into their U.S. dollar equivalent at the foreign exchange rate in effect at 4 p.m. Eastern time on the date that the values of the foreign debt securities are determined. Investments in open-end mutual funds are valued at the closing NAV. Derivative financial instruments (derivatives) listed on an exchange are valued at the official closing price of the day. Certain derivatives trade in the OTC market. The Funds pricing services use various techniques including industry standard option pricing models and proprietary discounted cash flow models to determine the fair value of those instruments. The Funds net benefit or obligation under the derivative contract, as measured by the fair value of the contract, is included in net assets. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. |12 TEMPLETON GLOBAL INCOME FUND NOTES TO STATEMENT OF INVESTMENTS (UNAUDITED) 3. DERIVATIVE FINANCIAL INSTRUMENTS The Fund invested in derivatives in order to manage risk or gain exposure to various other investments or markets. Derivatives are financial contracts based on an underlying or notional amount, require no initial investment or an initial net investment that is smaller than would normally be required to have a similar response to changes in market factors, and require or permit net settlement. Derivatives contain various risks including the potential inability of the counterparty to fulfill their obligations under the terms of the contract, the potential for an illiquid secondary market, and/or the potential for market movements. Derivative counterparty credit risk is managed through a formal evaluation of the creditworthiness of all potential counterparties. The Fund attempts to reduce its exposure to counterparty credit risk on OTC derivatives, whenever possible, by entering into International Swaps and Derivatives Association (ISDA) master agreements with certain counterparties. These agreements contain various provisions, including but not limited to collateral requirements, events of default, or early termination. Termination events applicable to the counterparty include certain deteriorations in the credit quality of the counterparty. Termination events applicable to the Fund include failure of the Fund to maintain certain net asset levels and/or limit the decline in net assets over various periods of time. In the event of default or early termination, the ISDA master agreement gives the non-defaulting party the right to net and close-out all transactions traded, whether or not arising under the ISDA agreement, to one net amount payable by one counterparty to the other. Early termination by the counterparty may result in an immediate payment by the Fund of any net liability owed to that counterparty under the ISDA agreement. Collateral requirements differ by type of derivative. Collateral or initial margin requirements are set by the broker or exchange clearing house for exchange traded and centrally cleared derivatives. Initial margin deposited is held at the exchange and can be in the form of cash and/or securities. For OTC derivatives traded under an ISDA master agreement, posting of collateral is required by either the Fund or the applicable counterparty if the total net exposure of all OTC derivatives with the applicable counterparty exceeds the minimum transfer amount, which typically ranges from $100,000 to $250,000, and can vary depending on the counterparty and the type of the agreement. Generally, collateral is determined at the close of Fund business each day and any additional collateral required due to changes in derivative values may be delivered by the Fund or the counterparty within a few business days. Collateral pledged and/or received by the Fund for OTC derivatives, if any, is held in segregated accounts with the Funds custodian/counterparty broker and can be in the form of cash and/or securities. Unrestricted cash may be invested according to the Funds investment objectives. To the extent that the amounts due to the Fund from its counterparties are not subject to collateralization or are not fully collateralized, the Fund bears the risk of loss from counterparty non-performance. At May 31, 2016, the Fund received $801,571 in U.S. Treasury Bonds and Notes as collateral for dervatives. The Fund entered into OTC forward exchange contracts primarily to manage and/or gain exposure to certain foreign currencies. A forward exchange contract is an agreement between the Fund and a counterparty to buy or sell a foreign currency for a specific exchange rate on a future date. The Fund entered into interest rate swap contracts primarily to manage interest rate risk. An interest rate swap is an agreement between the Fund and a counterparty to exchange cash flows based on the difference between two interest rates, applied to a notional amount. These agreements may be privately negotiated in the over-the-counter market (OTC interest rate swaps) or may be executed on a registered exchange (centrally cleared interest rate swaps). For centrally cleared interest rate swaps, required initial margins are pledged by the Fund, and the daily change in fair value is accounted for as a variation margin payable or receivable. Over the term of the contract, contractually required payments to be paid and to be received are accrued daily and recorded as unrealized depreciation and appreciation until the payments are made, at which time they are realized. The Fund invests in value recovery instruments (VRI) primarily to gain exposure to growth risk. Periodic payments from VRI are dependent on established benchmarks for underlying variables. VRI has a notional amount, which is used to calculate amounts of payments to holders. Payments are recorded upon receipt as realized gains. The risks of investing in VRI include growth risk, liquidity, and the potential loss of investment. |13 TEMPLETON GLOBAL INCOME FUND NOTES TO STATEMENT OF INVESTMENTS (UNAUDITED) 4. INCOME TAXES At May 31, 2016, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments. $ Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation (depreciation) $ ) 5. CONCENTRATION OF RISK Investing in foreign securities may include certain risks and considerations not typically associated with investing in U.S. securities, such as fluctuating currency values and changing local and regional economic, political and social conditions, which may result in greater market volatility. In addition, certain foreign securities may not be as liquid as U.S. securities. 6. INVESTMENTS IN AFFILIATED MANAGEMENT INVESTMENT COMPANIES The Fund invests in one or more affiliated management investment companies for purposes other than exercising a controlling influence over the management or policies. % of Affiliated Number of Number of Fund Shares Shares Held Shares Value Outstanding at Beginning Gross Gross Held at End at End Investment Realized Held at End of Period Additions Reductions of Period of Period Income Gain (Loss) of Period Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio ) $ $- $- % 7. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. |14 TEMPLETON GLOBAL INCOME FUND NOTES TO STATEMENT OF INVESTMENTS (UNAUDITED) A summary of inputs used as of May 31, 2016, in valuing the Fund’s assets and liabilities carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Assets: Investments in Securities: Foreign Government and Agency Securities a $ — $ 726,249,754 $ — $ 726,249,754 Short Term Investments 151,365,900 35,157,218 — 186,523,118 Total Investments in Securities $ 151,365,900 $ 761,406,972 $ — $ 912,772,872 Other Financial Instruments Forward Exchange Contracts $ — $ 11,358,679 $ — $ 11,358,679 Liabilities: Other Financial Instruments Forward Exchange Contracts $ — $ 25,364,570 $ — $ 25,364,570 Swap Contracts. — 9,146,688 — 9,146,688 Total Other Financial Instruments $ — $ 34,511,258 $ — $ 34,511,258 a For detailed categories, see the accompanying Statement of Investments. 8. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure. Abbreviations Counterparty/Exchange Currency Selected Portfolio BOFA Bank of America Corp. AUD Australian Dollar FRN Floating Rate Note BZWS Barclays Bank PLC BRL Brazilian Real GDP Gross Domestic Product CITI Citibank, N.A. COP Colombian Peso VRI Value Recovery Instruments DBAB Deutsche Bank AG EUR Euro GSCO Goldman Sachs Group, Inc. IDR Indonesian Rupiah HSBC HSBC Bank PLC INR Indian Rupee JPHQ JPMorgan Chase Bank, N.A. JPY Japanese Yen LCH LCH Clearnet LLC KRW South Korean Won MSCO Morgan Stanley and Co. Inc. LKR Sri Lankan Rupee SCNY Standard Chartered Bank MXN Mexican Peso UBSW UBS AG MYR Malaysian Ringgit PEN Peruvian Nuevo Sol PHP Philippine Peso PLN Polish Zloty For additional information on the Fund’s significant accounting policies, please refer to the Fund’s most recent semiannual or annual shareholder report. |15 Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Mark H. Otani, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Templeton Global Income Fund By /s/ LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer – Finance and Administration Date July 27, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer – Finance and Administration Date July 27, 2016 By /s/ MARK H. OTANI Mark H. Otani Chief Financial Officer and Chief
